                                                                               JS-6

 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 CHRISTINA ALEMAN, and                        No. 2:20-cv-02812-SAB (PJWx)
10 MARCIAL E. ALEMAN,
11        Plaintiffs,
12        v.                                    ORDER DISMISSING ACTION
13 C. R. BARD, INC., and BARD
14 PERIPHERAL VASCULAR, INC.,                   [ECF NO. 24]
15        Defendants.
16
17        Before the Court is the parties’ Stipulation of Dismissal of Plaintiffs’
18 Christina and Marcial E. Aleman’s Claims Without Prejudice, ECF No. 24. The
19 parties stipulate that the above-captioned matter be dismissed without prejudice,
20 with each party to bear their own costs.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING ACTION ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulation of Dismissal of Plaintiffs’ Christina and Marcial
 3 E. Aleman’s Claims Without Prejudice, ECF No. 24, is GRANTED.
 4        2. All of Plaintiffs’ claims against all parties in the above-captioned civil
 5 action, including those parties who have not entered their appearance and/or signed
 6 the Stipulation, are DISMISSED without prejudice, with each party to bear their
 7 own costs.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 9 forward copies to counsel, and close the file.
10        DATED this 12th day of July 2021.
11
12
13
14                          ____________________________
                                   Stanley A. Bastian
15                             United States District Court
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING ACTION ~ 2
